Decree affirmed. This libel seeking annulment of the marriage of the parties (G. L. [Ter. Ed.] c. 207, § 14) comes before us on the libellant’s appeal from the decree entered by the judge dismissing the libel. The ground upon which the libel is based is that the libellee induced the libellant to marry her by certain “false and fraudulent representations.” The evidence is not reported, but the judge at the request of the libellant made a report of material facts upon which the decree appealed from was based. The only real question for consideration is whether the findings made by the judge support the decree. We are of opinion that they do.